                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION

STATE FARM MUTUAL
AUTOMOBILE INSURANCE
COMPANY,                               Case No. 2:16-cv-13040
                                       District Judge Avern Cohn
          Plaintiff,                   Magistrate Judge Anthony P. Patti

v.

ELITE HEALTH CENTERS, INC.,
ELITE CHIROPRACTIC, P.C.,
ELITE REHABILITATION, INC.,
MIDWEST MEDICAL
ASSOCIATES, INC., PURE
REHABILITATION, INC., DEREK
L. BITTNER, D.C., P.C., MARK A.
RADOM, DEREK LAWRENCE
BITTNER, D.C., RYAN MATTHEW
LUKOWSKI, D.C., MICHAEL P.
DRAPLIN, D.C., NOEL H. UPFALL,
D.O., MARK J. JUSKA, M.D.,
SUPERIOR DIAGNOSTICS, INC.,
CHINTAN DESAI, M.D., MICHAEL
J. PALEY, M.D., DEARBORN
CENTER FOR PHYSICAL
THERAPY, L.L.C., MICHIGAN
CENTER FOR PHYSICAL
THERAPY, INC., and JAYSON
ROSETT

          Defendants.
_________________________/

 OPINION AND ORDER GRANTING IN PART AND DENYING IN PART
 STATE FARM MUTUAL’S MOTION TO COMPEL MICHAEL MORSE
    TO PRODUCE DOCUMENTS RESPONSIVE TO STATE FARM
     MUTUAL’S SUBPOENA (DE 384) AND STRIKING DE 483 FROM THE
                            DOCKET

I.      Introduction

        This matter is before the Court for consideration of Plaintiff State Farm

Mutual Automobile Insurance Company’s (“State Farm’s”) Motion to Compel

Michael Morse to Produce Documents Responsive to State Farm’s Subpoena (DE

384), non-party Michael Morse’s response in opposition (DE 403), State Farm’s

reply brief (DE 409), and the joint statement of resolved and unresolved issues (DE

455). All discovery matters have been referred to me for hearing and

determination (DE 229), and a hearing was held on this motion on May 10, 2019,

at which time the Court took this matter under advisement. (DE 474.)

II.     Background

        A.    Factual Allegations

        On August 22, 2016, Plaintiff State Farm brought this action against 18

defendants – doctors, chiropractors, physical therapy, health care and chiropractic

clinics, and other individual defendants—all of whom are alleged to have played a

role in a scheme to defraud State Farm:

        by submitting or causing to be submitted, bills and supporting
        documentation for services that are purportedly rendered to
        individuals (“patients”) who have been in automobile accidents and
        are eligible for personal injury protection benefits (“No-Fault
        Benefits”) under State Farm Mutual policies when, in fact, the
        services are either not rendered or are not medically necessary.

                                           2
(DE 1, ¶ 1.)1 State Farm alleges claims for fraud, civil conspiracy and unjust

enrichment. (Id. ¶¶ 222-265.)

      State Farm’s 116-page Complaint, with 32 exhibits, and its 40-page brief in

support of its motion to compel here, with 114 exhibits, provide a detailed and

exhaustive discussion of the facts, allegations, and documentary evidence

supporting its claims against Defendants regarding the 221 State Farm insureds

whose claims are at issue in this case, and State Farm’s allegations regarding non-

party attorney Michael Morse’s involvement in the alleged fraudulent scheme. In

addition, State Farm’s counsel provided an extensive, detailed summary and

chronology of the alleged fraudulent scheme at a prior hearing held on March 22,

2019, the bulk of which focused on Morse’s contributions to and benefit from the

alleged fraudulent medical billing scheme at issue here. (DE 432 at 25-56.) Based




1
  The Complaint also describes “apparent cross-referral relationships with personal
injury attorneys who represent patients in connection with [bodily injury claims]
and [uninsured motorist claims] and who are referral sources for Defendants,” and
states that the “vast majority” of the Elite Entities’ patients identified who are
represented by an attorney are represented by one particular personal injury
attorney, the “PI Attorney.” (DE 1, ¶¶ 66-67.) Although the Complaint does not
specifically name Michael Morse, footnote 3 of the Complaint states: “Plaintiff
Investment Funding, LLC operates out of the former office of one particular
personal injury attorney (the “PI Attorney”) who, as set forth below, represents a
significant number of Elite Entities’ patients.” (See DE 1 at 23.) Clearly, in light
of the record as now presented by State Farm, the “PI Attorney” referenced in the
Complaint, as what can best be characterized as an “unnamed co-conspirator” in
the alleged fraudulent scheme, is Morse.
                                         3
on all of that, the following is a broad summary of the alleged fraudulent scheme,

as supported by this very extensive record:

             1.     Solicitation of clients

      According to State Farm, the first step in Defendants’ alleged fraudulent

scheme was the unlawful solicitation of accident victims, using “runners, cappers,

and steerers (collectively “Solicitors”)” to obtain patients, as well as through the

purchase of unapproved police reports, and also “receiv[ing] referrals from

personal injury attorneys pursuant to their apparent cross-referral relationships with

them.” (DE 1, ¶¶ 80-81.) State Farm alleges that “[t]his is an important first step

because patients are the lifeblood of the scheme, both for Defendants and for the

personal injury attorneys with whom Defendants have critically important cross-

referral relationships.” (Id. ¶ 80.) As discussed in more detail below, State Farm

has shown that Morse was involved in the solicitation of accident victims, both for

representation by him and for treatment at Defendants’ clinics, through quid pro

quo cross-referral relationships.

             2.     The “Predetermined Protocol”

      State Farm alleges that the Defendants next proceed pursuant to a

predetermined treatment protocol (the “Predetermined Protocol”) whereby the

contacted patients are typically evaluated initially by an Elite chiropractor, who

makes a list of predetermined findings and diagnoses and then recommends a


                                           4
predetermined chiropractic treatment protocol (which is not individually tailored to

the particular patient), typically consisting of treatment three times per week for up

to 12 weeks. During that treatment, patients are sent to one of the Defendant Elite

clinics for evaluation by a physician who in turn conducts a fraudulent examination

and prescribes physical therapy pursuant to the Predetermined Protocol at one of

the Defendant physical therapy clinics, while continuing (often duplicative)

chiropractic treatment. Defendant chiropractors and doctors also order

unnecessary MRIs for patients, performed at one the MRI facilities in which

Defendants (and Morse) have an ownership or other financial interest ̶ either

Horizon Imaging, LLC (“Horizon”) or Defendant Superior Diagnostics, Inc.

(“Superior”). This cycle continues until either the patient voluntarily stops

treatment or State Farm stops paying, based on the result of an independent

medical examination (“IME”).

      The three defendants who owned and controlled the clinics and MRI

facilities at issue are: (1) Derek Bittner, D.C.; (2) Mark Radom (Morse’s former

brother-in-law); and (3) Jayson Rosett.

             3.    Morse, Radom, PIF and Bio-Magnetic

      According to State Farm, and as set forth in detail in its motion, although not

a named defendant in this case, attorney Michael Morse is an integral part of the

alleged scheme to defraud State Farm. By way of background, State Farm states


                                          5
that Morse was instrumental in Defendant Radom (Morse’s then brother-in-law)

being hired in 2009 by Plaintiff Investment Funding, LLC (“PIF”), a Michigan

company that makes cash advances at very high interest rates to individuals with

personal injury claims. Morse was responsible for about 40% of PIF’s referrals,

and PIF operated out of Morse’s former office and paid more than $450,000 in rent

to entities owned by Morse.

      Morse also played a key role in Radom being hired as a “marketer” in late

2009 or early 2010 by Bio-Magnetic, an MRI facility owned by Dr. Ram

Gunabalan that did MRI reads for many of Morse’s clients. State Farm contends

that Morse pressured Bio-Magnetic for abnormal MRI reads, complaining that,

“We are seeing a lot of negatives” and that normal MRI interpretations were

“killing [him]” and would “put [him] out of business.” (DE 384 at 14, citing 384-4

to 384-6.) According to State Farm, Morse required Bio-Magnetic to pay $80,000

in salary to Radom in exchange for Morse’s continued referrals to Bio-Magnetic.

      State Farm further contends that Radom did not appear to have provided any

services to PIF or Bio-Magnetic beyond guaranteeing referrals to those entities

from Morse, and that this arrangement was consistent with Morse’s practice of

demanding kickbacks from providers in exchange for referring his clients to them.2



2
 In fact, Radom’s ex-wife, Amy Rosenberg, stated in her affidavit that although
she read in the newspaper a year ago that her former husband had been employed
                                         6
State Farm states that this arrangement with Bio-Magnetic ended when Radom,

potentially as a straw owner or partner of Morse, acquired an interest in Horizon

Imaging, LLC, another MRI facility that State Farm contends provided fraudulent

MRIs to 84 of the State Farm 221 insureds at issue (65 of whom were represented

by Morse).

             4.    Morse, Radom and Horizon

      According to State Farm, Morse decided to form Horizon Imaging, LLC in

the fall of 2010, through which he could profit directly from his clients’ MRIs by

virtue of an undisclosed majority ownership interest. Starting in September 2010

and through December 2010, Morse began negotiating to acquire a majority

ownership interest in Horizon, but at the last minute arranged for Radom to acquire

the majority interest instead, seemingly as a straw man. (DE 384 at 18-19.) While

an earlier draft operating agreement for Horizon was to be between Morse and

Scott Zack and Cory Mann (or entities they owned), a draft operating agreement

dated on or around October 18, 2010 was revised to be between Mann’s and

Zack’s companies, and a third party, referenced in the first paragraph as “_______

(‘other’).” (Id. at 19, citing DE 384-20.) This blank was for Morse’s entity and

replaced an explicit reference in the earlier draft operating agreement to Morse as

Horizon’s third member. (Id.) In an October 28, 2010 email to the attorney setting

by Bio-Magnetic, she did not know this and had never even heard of that company
or of Gunabalan. (DE 505-1, ¶ 14.)
                                         7
up the corporation, Morse stated he had “read the agreement” and asked if the

confidentiality agreement was strong enough because he did not “want them to be

able to mention my name to anyone, anytime about anything short of a court order

or with [his] written permission.” (DE 384 at 20, citing DE 384-21.) Subsequent

emails show that the parties replaced Morse’s name with Radom’s on the operating

agreement, but that Morse, through his attorney, continued to be involved in

negotiating the final operating agreement. (DE 384 at 20-22, citing DEs 384-21 to

384-27.)

      Radom (and his then-wife Amy) formed HI Investor, LLC and HI Group,

LLC in December 2010 to acquire a membership interest in Horizon.3 The final

Horizon operating agreement, dated January 11, 2011, makes no reference to

Morse or any entity owned by him, but instead to HI Investor (Radom) and three

other members: Mann Global (Cory Mann), Zack Global (Scott Zack), and

Professional Holdings Unlimited (Vincent Celetano). (DE 504-1.)

3
  However, Amy Rosenberg stated that she did not know she was an owner of
Horizon, and that she had not heard the names “HI Group” or “HI Investor” until
her subsequent divorce proceedings from Radom. (DE 505-1, ¶¶ 16-17.) She
similarly was unaware until recently that she had been named as a Director of Elite
Rehab. (Id. ¶ 46 (stating that she “do[es] not understand what a ‘director’ of a
business is or does” and that she “never attended any meetings for Elite Rehab or
made any decisions related to the business”).) After her divorce from Radom, and
after Rosenberg received a subpoena from State Farm in this case, she met with
Radom, and according to Rosenberg, Radom told her if she “produced documents,
‘especially the ones from Michael,’ then ‘everyone was going to go down,’ and
that it would be all [her] fault,” and that “if [she] ‘talked’ and produced the
documents ‘the FBI will come knocking on [her] door.’” (Id. ¶ 53.)
                                         8
      State Farm contends that between January 2011 and June 2015, Horizon

paid HI Investor at least $5.8 million pursuant to HI Investor’s 38% membership

interest in Horizon, and that Radom then transferred at least $1.6 million of this

money from HI Investor to or on behalf of Morse. (DE 384 at 23-25, citing DEs

384-30 to 384-36, 386-24.) During that time period, Morse continued to receive

financial statements from the other members of Horizon LLC, was closely tracking

patient referrals, and was requiring his clients get their MRIs at Horizon. (DEs 384

at 27-28, 388 at 28-29, citing DEs 504-3 to 504-8, 504-11.) Radom further

directed the other owners of Horizon to conceal his ownership interest in Horizon,

stating, “I am the Director of Marketing at Horizon and that is it. No one is ever to

know that I own a percentage of the practice. People are sniffing around and

assuming things and asking questions. In our agreement, no one is to mention that

I own anything. Let’s all be consistent with that message no matter what you are

asked or faced with.” (DEs 384 at 28-29, 388 at 29-30, citing DE 504-12.) Radom

then forwarded this email to Morse. (Id.)

             5.    Morse, Radom/HI Investor, Bittner and the Elite Entities

      On January 3, 2011, eight days before the Final Horizon Operating

Agreement was signed, Morse met with Bittner to discuss a business deal. (DEs

384 at 29, 388 at 30, citing DEs 504-13 to 504-14.) Five months later, in the

summer of 2011, Bittner and Radom, through HI Investor, formed the three


                                          9
Defendant Elite Entities (Elite Health Centers, Inc. (“Elite Health”), Elite

Chiropractic, P.C. (“Elite Chiro”), and Elite Rehabilitation, Inc. (“Elite Rehab”)

(with Elite Health and Elite Rehab set up as non-profits)). According to State

Farm, through March 2014, these clinics treated 112 of the 221 insureds at issue, at

least 63 of whom were represented by Morse.

       In March 2014, Radom, through HI Investor, and Bittner formed as non-

profit corporations Defendants Pure Rehabilitation, Inc. (“Pure Rehab”) and

Midwest Medical Associates, Inc. (“Midwest”), to replace the Elite Entities. Pure

Rehab and Midwest continued with the same Predetermined Protocol and operated

from the same locations and with the same staff and same patients as the Elite

entities.

             6.    Morse, Radom/HI Investor, Bittner and Superior

       Also in March 2014, around the same time as Defendants created Pure

Rehab and Midwest, Radom through HI Investor, and Bittner formed Superior as a

non-profit corporation, to serve as the primary MRI provider for patients treating

at Pure Rehab and Midwest. Around that same time, HI Investor pulled out of

Horizon following a business dispute and subsequent arbitration. State Farm

contends that Morse had a similar role in Superior as Horizon. As with Horizon,

Morse continued to receive reports and financial statements from Radom for

Superior. (DEs 384 at 32-33, 388 at 33-34, citing DEs 504-14 to 504-16.) For


                                          10
example, Radom sent Morse Superior’s profit and loss statement on August 13,

2015, and Morse responded that he “want[ed] to be able to log in and click and see

what is up. Real time. Up to date. Whenever I want. Make it happen!” (DE 504-

16.)

       In sum, Morse’s clients who treated at Defendants’ clinics had MRIs: (1) at

Horizon from 2011 to February 2014; (2) at M1 Imaging (co-owned by Joshua

Katke and Defendant Chintan Desai) from February to July 2014; and, (3) at

Superior from July 2014 to present. (DE 385-27.)

             7.    Radom, Bittner and D&M Management LLC

       State Farm contends that, because Radom and Bittner could not lawfully

profit from the non-profit clinics, and Radom (as a layperson) could not lawfully

profit from Elite Chiro, they used a purported management company they co-

owned, D&M Management LLC (“D&M”), to siphon off more than $4 million

from the Elite Entities under the guise of “management fees” – paying more than

$3.2 million to Radom and more than $2.2 million to Bittner. (DE 384 at 33.)

             8.    Jayson Rosett, AIB and the illegal purchase of unauthorized
                   police reports, and solicitation of clients

       According to State Farm, Defendant Jayson Rosett, the owner of Defendants

Michigan Center for Physical Therapy, Dearborn Center for Physical Therapy and

Oak Park Center for Physical Therapy, started illegally purchasing unapproved

police reports regarding automobile accidents from Detroit police officers in late
                                         11
2009 or early 2010 – before they were publicly available to law enforcement,

attorneys, or insurers – in order to solicit auto accident victims and refer them to

personal injury attorneys. Rosett first solicited clients for his college friend,

attorney Ron Applebaum, and by June 2010, after he formed the first of his

physical therapy clinics, for Morse. In exchange, Morse’s marketing director,

Janet Rosenberg, directed chiropractors who treated Morse’s clients to refer them

to Rosett’s physical therapy clinics. (See DEs 385-33 to 385-36.)

      These quid pro quo, cross-referral relationships between Morse and the

healthcare providers continued. By September 2010, Janet Rosenberg, Morse’s

marketing director, figured out a way to connect Rosett’s calls with potential

clients directly to Morse’s office. (DE 385-39.) In 2011, Rosett began obtaining

unapproved police reports from Detroit Police Officers Karen Miller and Carol

Almeranti, and delivering them to Morse’s firm, where they were used to solicit

auto accident victims. Those “converted” auto accident victims were then referred

to one of two chiropractors, who in turn would refer them to Rosett’s physical

therapy clinic. In an August 12, 2011 email, Morse told Rosett, “Let’s do the

police report thing. Just get them to me and I will get you more active treating

patients. It will work.” (DE 384 at 35, citing DE 386.) State Farm contends that

Rosett started to hand-deliver unapproved police reports to Morse daily. (DEs

386-1, 386-2.) In a September 14, 2011 email, Morse inquired “Reports today?


                                           12
Are you starting to order more? I am spending a s**t load on new mailers so keep

them coming!” ̶ to which Rosett responded, “Yes, they are o[u]t to you now. I’m

also spending a ton. I can’t wait for the first one to hit. Do you want me to drop

off reports tomorrow and Friday? If so, please make sure that they fall into the

right hands.” (DE 386-1.) Morse then replied, “Yes. Bring them over.” (Id.)

According to State Farm, obtaining these unapproved police reports gave Morse,

Rosett and the Elite Defendants a competitive edge because they then had access to

this accident information and potential clients before it was available to anyone

else.

        This cross-referral practice continued in mid-2012, at which time Rosett

formed an entity called Accident Information Bureau (“AIB”). AIB was used as a

“call center” to solicit clients for Morse and patients for Defendants ̶ taking the

names from the unapproved police reports, which had been put into spreadsheets,

to solicit the auto accident victims to treat at Elite Health and Elite Chiro, who

would then refer them to Morse, and who were then referred to physical therapy at

either the Rosett clinics or the Elite clinics.4 (See DEs 470-3 to 470-5.) Elite

Health paid $2,000.00 per week to AIB for the police reports (resulting in

approximately $200,000.00 total), and Bittner documented a protocol to refer the

patients to Morse, which included providing a “Morse pamphlet” and “giv[ing]

4
 State Farm contends that AIB was also used to pay Morse’s private investigator,
Ken Jackson. (DE 384 at 37-38, citing DEs 386-8.)
                                          13
them Tony or Jan[’s] [presumably Morse law firm attorney Anthony Chapman and

marketing director Janet Rosenberg] name. Elite recommended,” and noting that

the sooner the patient “sign[s] with an attorney that works with us, the more likely

they will continue to care with us.” (DEs 384 at 36-37, 388 at 37-38, citing DE

504-17.) Bittner followed up by sending an email to Radom a couple of weeks

later, attaching a memo which included the “protocol[] for referring out. Attorney,”

stating to “let them know you have found injuries related to MVA and that you

recommend them speaking to an attorney to know their rights,” giving them a

“Morse pamphlet and give them Tony or Jan name,” and to “[l]et each staff know

that each auto pt [patient] is like a piece of GOLD.” (DE 504-18 (emphasis

added).)

             9.     2014 Anti-Solicitation Law

      A new law went into effect in Michigan in January 2014, prohibiting

solicitation of auto accident victims within 30 days after an accident. See MCL

750.410 (prohibiting “solicitation of personal injury claims” by an attorney and/or

a non-attorney working on his behalf prior); MCL 750.410b (prohibiting

solicitation by any person “until the expiration of 30 days after the date of th[e]

motor vehicle accident”).5


5
  In its oral presentation, State Farm further contends that, as a result, in addition to
pulling out of Horizon and setting up Superior, Morse started requiring payment in
the form of kickbacks from Rosett, in the form of payments to Morse’s contractor
                                           14
             10.     Overview of Morse’s involvement

      According to State Farm, Defendants’ financial success was closely tied to

Morse. Morse represented at least 126 of 178 insureds at issue in this case who

treated at Defendants’ clinics and who were represented by an attorney. And, State

Farm contends, bank records for those clinics reflect that, from December 2010 to

January 2018, more than $6.3 million was deposited into Defendants’ bank

accounts from Michael J. Morse, PC (“Morse PC”). (DE 384 at 39-40.) In sum,

Morse is alleged to have benefited both coming and going: (1) by being a silent

owner in the medical providers which were submitting fraudulent claims; (2) by

receiving kickbacks in connection with referrals to providers who submitted

fraudulent invoices; and (3) by driving up the value of his clients’ personal injury

claims with artificially favorable diagnoses and extensive, albeit unnecessary,

treatment records.

      B.     The Morse Subpoena

             1.      The February 6, 2018 Subpoena

      On or about February 6, 2018, State Farm issued a document subpoena to

Michael Morse (hereinafter “the Subpoena”). (DE 386-17.)6 The Subpoena



and payment to the company that owns Morse’s private jet. (DE 432 at 53; see
also DE 384 at 38-39.)
6
 State Farm subsequently issued two additional document subpoenas – one to
Michael Morse and one to the Mike Morse law firm – on or about September 14,
                                         15
consists of 16 document requests, which, according to State Farm, fit within four

categories of requests: (1) financial arrangements with or payments made to or

received from Defendants and related third-parties (Request Nos. 1, 3, 4, 13, 14,

15, 16); (2) communications with Defendants or related third parties (Request Nos.

2, 5, 6, 7); (3) documents related to the patients at issue (Request Nos. 8, 9, 12);

and, (4) documents related to MRI entities (Request Nos. 10, 11). (Id.)

             2.     Morse’s general objections

      Morse did not object or otherwise respond to the 16 specific document

requests in the Subpoena, and refused to produce any responsive documents.

Instead, on March 21, 2018, Morse served general, blanket objections to the

Subpoena, in which he broadly objects that the Subpoena as a whole improperly:

(1) seeks information to defend actions brought by Morse’s law firm’s clients

against State Farm and its insureds, or to assert a claim against Morse or his law

firm, or to share with other person(s) for use in their potential actions; (2) seeks

documents that do not relate to the core issues in this case; (3) imposes an undue

burden and expense; and, (4) requests documents that can be obtained from other

sources and that the Subpoena is only intended to harass him. (Id.)




2018. (DEs 386-30, 386-31.) However, State Farm’s counsel confirmed at the
May 10, 2019 hearing on this motion that it only seeks to compel responses to the
February 6, 2018 Subpoena. (DE 474 at 17.)
                                          16
      Morse continues that, to the extent his response to the Subpoena is

compelled, he requests a protective order prohibiting the use or sharing of the

documents in any other action or proceeding. (Id. at 4.) He further objects to

producing documents: (1) that relate to his dealings with non-parties; (2) that relate

to the time period before August 22, 2010; (3) that relate to Horizon or the

“Patients” (because State Farm will not provide the names of the 221 Patients at

issue until Morse signs the Stipulated Protective Order in this case, and Morse does

not want to sign that protective order); and, (4) that are not relevant to the claims or

defenses in this action. (Id. at 4-5.) He also objects to the definition of “You” as

improperly encompassing persons other than Morse, or producing documents

protected from disclosure by privilege or work product, that relate to any client of

the Mike Morse law firm, without that client’s consent. (Id. at 5-6.)

      C.     The Instant Motion

             1.     State Farm’s Motion to Compel

       On January 15, 2019, State Farm filed a Motion to Compel Michael Morse

to Produce Documents Responsive to Subpoena (DEs 384, 388 (Sealed).)7 State



7
  State Farm had previously filed a motion to compel Morse on June 4, 2018 (DE
170) that was denied, without prejudice, along with two other pending motions to
compel, when the Court entered an order barring all reference to and reliance upon
the affidavit of Dr. Ram Gunabalan, or statements made therein. (DE 349.) The
Court instructed that State Farm could re-file those motions without the need to
seek further leave of Court, but without reliance on the Gunabalan affidavit or
                                          17
Farm argues that Morse’s generalized objections lack merit and that the Subpoena

seeks information highly relevant to the alleged fraud scheme, including the

fraudulent formation of all but one of the Defendant clinics as non-profit clinics,

the unlawful solicitation of auto accident victims, and the transfer of more than

$2.5 million from the Defendant clinics and closely related entities to or for the

benefit of Morse. State Farm further contends that the Subpoena imposes no

undue burden on Morse, that Morse’s “substantive” objections lack merit, and that

the existing Stipulated Protective Order (DE 82) provides sufficient protection.

State Farm also seeks to incorporate the argument made in its supplemental brief

concerning its April 17, 2018 subpoena to the entity that owns Morse’s private jet,

JEL Aircraft Leasing, LLC (DE 321).

             2.    Morse’s response in opposition

      Morse filed a response in opposition to State Farm’s motion on February 5,

2019, arguing that his response to the Subpoena should not be compelled because:

(1) State Farm may not take discovery to investigate whether it has a potential

claim against a non-party like Morse; (2) State Farm may not obtain discovery

from Morse for use in other matters; (3) the Subpoena improperly seeks discovery

of Morse as State Farm’s opposing counsel in violation of Nationwide Mutual

Insurance Co. v. Home Insurance Co., 278 F.3d 621 (6th Cir. 2002); (4) the

statements therein. (Id.) The case was thereafter briefly stayed. (DE 372.) When
the stay was lifted (DE 374), State Farm re-filed the motion.
                                         18
discovery sought is not proportional to this case; (5) State Farm is not entitled to

discovery on how Morse’s law firm obtains clients; and, (6) State Farm’s request

for “all” documents, unrelated to the 221 insureds at issue in this case, is improper.

(DE 403.)

             3.     State Farm’s reply

      State Farm filed a reply brief on February 15, 2019, arguing that the

Subpoena was served for a proper purpose and seeks highly relevant information,

and that Morse was involved in and profited from the fraudulent scheme and

“played a substantial role motivating Defendants to provide medically unnecessary

treatment designed to exploit patients’ no-fault benefits for the benefit of

Defendants and Morse.” (DE 409 at 3.) State Farm contends that “[e]vidence that

patients did not seek treatment on their own, but were solicited to treat at

Defendants’ clinics, is not only relevant to the ‘setting’ of the case, but also is

relevant to whether services they purportedly received were medically necessary.”

(Id. at 6.) Further, the Subpoena is proportional to the needs of this case, does not

impose an undue burden on Morse, and the confidentiality concerns are remedied

by the Stipulated Protective Order.

             4.     The parties’ joint statement

      The parties filed a joint statement of resolved and unresolved issues

regarding State Farm’s motion to compel against Morse, stating that they have not


                                           19
been able to resolve or narrow the issues raised in the motion, and that they stand

on their respective positions as stated in their briefing. (DE 455.)

      D.     Supplemental Filings

             1.     State Farm’s notice of supplemental exhibits discussed at
                    the hearing

      On May 14, 2019, as instructed by the Court at the May 10, 2019 hearing,

State Farm filed a notice of filing exhibits State Farm discussed at the hearing,

consisting of five supplemental exhibits: (1) a demonstrative exhibit created by

State Farm; (2) a May 1, 2019 superseding criminal indictment against Jayson

Rosett; (3) a September 2, 2013 email attaching police reports from Karen Miller

to Rosett; (4) a September 3, 2013 email attaching police reports from Rosett to

Radom; and, (5) a September 3, 2013 email attaching an AIB Spreadsheet, from

Radom to Mike Ryan and Rosett. (DE 470.)

             2.     State Farm’s second notice of supplemental exhibits

      On May 22, 2019, State Farm filed a second notice of filing supplemental

exhibits to its motion to compel Morse, consisting of four Rule 11 criminal Plea

Agreements for Defendant Jayson Rosett and non-parties Robert Rosett, Carol

Almeranti and Karen Miller, all signed May 22, 2019. (DE 483.)8 State Farm


8
  The Court takes judicial notice that both Rosetts, Miller and Almeranti each
pleaded guilty in case no. 18-20812 to Conspiracy to Defraud the United States for
the purpose of impairing, impeding, obstructing or defeating the lawful functions
of the Internal Revenue Service and to Conspiracy to Commit Theft from an
                                          20
contends these Plea Agreements contain admissions that, from 2012 through 2018,

the Rosetts, Almeranti and Miller, through AIB (owned by Jayson Rosett)

collected unauthorized police reports and, in exchange for fees, solicited crash

victims and referred them to personal injury lawyers, chiropractors, and health-care

professionals. (Id.) State Farm asserts that the facts admitted in the plea

agreements are consistent with and support its allegations as laid out in its motion

to compel Morse. (Id.)

      On May 23, 2019, Morse filed an objection to this last set of supplemental

exhibits, contending that they should be stricken because State Farm did not have

permission to make this supplemental filing and that not one of the exhibits even

mentions Morse. (DE 486.) Morse further contends that there is no evidence he

knew that his law office received police reports that were improperly obtained by

Rosett, there is no pleaded claim in this case about improperly obtained police

reports, and he routinely receives police reports stamped “unapproved” from State

Farm in response to discovery requests and through Freedom of Information Act

(FOIA) requests, and thus there is nothing remarkable about a police report with an

“unapproved” stamp. (DE 486.)




Organization Receiving Federal Funds on May 22, 2019 and will be sentenced in
October 2019.

                                         21
      The Court agrees that these most recent proposed supplemental exhibits (DE

483) are cumulative and unnecessary for this motion, and accordingly declines to

consider them and strikes DE 483 from the docket.

             3.     Morse’s notice of supplemental authority

      On May 30, 2019, Morse filed a notice of supplemental authority with

respect to State Farm’s motion to compel to take notice of a recent decision of the

Michigan Court of Appeals, Richardson v. Allstate Insurance Co., No. 341439,

2009 WL 2273415 (Mich. Ct. App. May 28, 2019), which, in pertinent part, states

that “[h]ow plaintiff contracted with her attorney is irrelevant to her claim for no-

fault benefits” and that wrongful solicitation does not bar a claim for no-fault

benefits. Id. at *3-4. Morse states this “should be dispositive” and stands for the

proposition that “discovery in this case should be limited to whether the treatment

provided by the 221 insureds was medically necessary or performed” and not on

whether the insureds were improperly solicited. (DE 491.)

      On May 31, 2019, State Farm filed a response to that notice, asserting that

Morse “misapplies the holding in Richardson to the facts of this case.” (DE 495.)

State Farm states that Richardson found that improper solicitation is not a defense

to a claim for no-fault benefits under Michigan’s no-fault scheme, and thus has no

application to this case because State Farm does not allege or argue here that an

insured’s claim for no-fault benefits is automatically barred if the insured was


                                          22
solicited by an attorney. State Farm instead has alleged that “Defendants engaged

in a widespread scheme to defraud State Farm Mutual by submitting bills to State

Farm Mutual for unnecessary treatment and services pursuant to a predetermined

protocol designed to financially enrich Defendants, Horizon, and Morse,” and that

“Morse played a critical role in [the unlawful solicitation] component of that

scheme by soliciting auto accident victims he could represent who could also treat

at Defendants’ clinics.” (Id.)

       The Court will address this newly-issued caselaw below.

              4.     State Farms’ notice of Amy Rosenberg Affidavit

       On June 12, 2019, the Court entered an Order permitting disclosure of

statements made by Defendant Mark Radom to his former spouse, Amy

Rosenberg, which are set forth in an affidavit signed by Rosenberg. (DE 503.) On

June 13, 2019, State Farm filed Rosenberg’s affidavit, with exhibits, as a

supplemental exhibit to the instant motion. (DE 505.)

       Although Radom has recently filed an objection to the Undersigned’s ruling

with respect to his ex-wife’s affidavit on the basis of the Michigan marital

communications privilege, Morse has not responded to this notice or otherwise

objected to the Court’s consideration of this evidence. In any case, the Court finds

no need to rely on this affidavit as a basis for its ruling here, refers to it only

parenthetically by way of footnote or to merely supplement other portions of the


                                            23
record which are already substantially supported, and its absence from this record

would not alter the conclusions which appear below.9

III.   Standard

       The Court has broad discretion to determine the scope of discovery. Bush v.

Dictaphone Corp., 161 F.3d 363, 367 (6th Cir. 1998). The scope of discovery,

which permits a party to obtain “any nonprivileged matter that is relevant to any

party’s claim or defense and proportional to the needs of the case, considering the

importance of the issues at stake in the action, the amount in controversy, the

parties’ relative access to relevant information, the parties’ resources, the

importance of the discovery in resolving the issues, and whether the burden or

expense of the proposed discovery outweighs its likely benefit,” is always subject

to being “limited by court order[,]” and thus, within the sound discretion of the

Court. Fed. R. Civ. P. 26(b)(1). Further, discovery is more liberal than even the

trial setting, as Rule 26(b) allows information that “need not be admissible in

evidence” to be discoverable. Id. However, the Court must also balance the “right

to discovery with the need to prevent ‘fishing expeditions.’” Conti v. Am. Axle &

Mfg., Inc., 326 F. App’x 900, 907 (6th Cir. 2009) (quoting Bush, 161 F.3d at 367).


9
 Notably, even Radom concedes that much of the affidavit could not possibly be
protected under the privilege, for example portions which relate communications
with people other than Radom, which reflect Rosenberg’s personal knowledge or
impressions or which reflect communications made after she and Radom were
already divorced. (DE 503 at 16, fn.4 (citing DE 472 at 77- 79; DE 352 at 17).)
                                          24
      “A subpoena to a third party under Rule 45 is subject to the same discovery

limitations as those set out in Rule 26.” Knight Capital Partners Corp. v. Henkel

Ag & Co., KGaA, 290 F.Supp.3d 681, 685 (E.D. Mich. 2017) (citations omitted).

“A person withholding subpoenaed information under a claim that it is privileged

… must: (i) expressly make the claim; and (ii) describe the nature of the withheld

documents, communications, or tangible things in a manner that, without revealing

information itself privileged or protected, will enable the parties to assess the

claim.” Fed. R. Civ. P. 45(e)(2)(A); see also Fed. R. Civ. P. 26(b)(5)(A). The

burden is on the party asserting the privilege. In re Grand Jury Investigation No.

83-2-35, 723 F.2d 447, 450 (6th Cir. 1983).

IV.    State Farm’s Motion to Compel is Granted in Part and Denied in Part

      A.     Morse Fails to Establish that the Subpoena was Brought for an
             Improper Purpose

      Morse generally objects that the Subpoena seeks discovery for an improper

purpose, such as to defend actions brought by his law firm’s clients against State

Farm, or to assert a claim against Morse or his law firm, or to share with other

persons. (DE 386-18.) At various hearings, he has suggested that State Farm is

either gathering this information at the behest of the federal government, or that it

intends to share the discovery with the government. However, he fails to offer any

evidence in support of these accusations or his general objections, and they are,

accordingly, OVERRULED. See also State Farm Mut. Auto. Ins. Co. v.
                                          25
Physiomatrix, Inc., No. 12-cv-11500, 2013 WL 10936871, at *11 (E.D. Mich.

Nov. 26, 2013) (rejecting Morse’s claim that the subpoena in that case was

harassing, finding the information sought highly relevant and thus discoverable).

       Morse also suggests in his response brief that State Farm is retaliating

because Morse “publicly exposed” State Farm’s Advancing Claims Excellence

(“ACE”) program in a 2015 article in the Michigan Bar Journal. (DE 403 at 18-

20.) State Farm explains that the ACE program involved an internal review of

closed claims valued at less than $250,000 each to identify ways Michigan claims

handling could be improved, began in 1995 and was completed in 1997, and had

been “publicly disclosed” many times in the almost 20 years since the program

ended, and thus does not support a retaliation theory. (DE 409 at 4, fn. 2, citing

Med City Rehab. Serv., LLC v. State Farm Auto. Ins. Co., No. 11-14777, 2012 WL

12929897, at *2-3 (E.D. Mich. Dec. 10, 2012) (ACE documents irrelevant).) The

Court agrees that Morse has failed to demonstrate how this supports a claim that

State Farm’s Subpoena is retaliatory or served for an improper purpose,

particularly in light of the substantial record evidence developed by State Farm in

this case.

       Similarly, Morse has failed to demonstrate how his citation to two out-of-

state cases has any bearing on the Subpoena or discovery issues here. See Hale v.

State Farm, No. 12-cv-00600 (civil RICO case against State Farm that settled), and


                                          26
Campbell v. State Farm Mut. Auto. Ins. Co., 65 P.3d 1134, 1148 (Utah 2001)

(upholding $145 million punitive damages award based on findings in that case on

claim of bad faith failure to settle for the policy limits), overruled, 538 U.S. 408

(2003) (holding punitive damages award violated due process). Morse essentially

cites these cases simply to put State Farm in a bad light and paint the insurer as a

“bad actor,” but the best defense is not always a good offense, and none of this

explains why Morse should be exempt from having to produce the documents at

issue in this specific case.

      As discussed below, State Farm’s allegations regarding Morse’s

involvement in the alleged fraudulent scheme can hardly be described as baseless,

and the Subpoena targets relevant information. In addition, any confidential

information produced will be adequately protected pursuant to the Stipulated

Protective Order in this case.

      B.     The Subpoena Targets Relevant Information

             1.     The core issues

      Morse’s objection that the Subpoena does not relate to the “core issues” in

this case is not well taken. As this Court has previously found, State Farm is

“entitled to get information which would set the table and explain how th[e alleged

fraudulent] scheme works from beginning to end, and not just at the moment of

actual billing.” (DE 286 at 199.) Nor is this Morse’s first time around the block


                                          27
on this or several of the other issues he raises. See Physiomatrix, 2013 WL

10936871, at *7 (“[I]t is clear that State Farm is entitled to discovery tending to

prove the entirety of the ‘scheme’ alleged, and that such proof should not be

limited solely to the predicate acts which underlie the [conspiracy] charge.”).

Interestingly, both State Farm and Morse point to Judge Grand’s opinion in the

Physiomatrix case as supporting their respective positions here. The Court also

finds it instructive.

       As discussed above, State Farm’s Complaint and the instant motion to

compel contain extensive allegations about and documentation of Morse’s

connections with and involvement in the Defendants’ alleged scheme to submit

“fraudulent bills and related documentation … to inflate the value of [personal

injury claims]” and that Morse would be “motivated to refer patients to the

Defendants because [he] can rely upon the Predetermined Protocol to … inflate the

value of the [claims],” which “increases … contingency fees available to [Morse].”

(DE 1, ¶¶ 6, 66-67, 80-81; DE 384 at 13-40.) State Farm has convincingly detailed

how Morse was substantially involved with Defendants Radom, Bittner and Rosett,

as well as the Defendant clinics with respect to the insureds at issue here, and

described a seeming “wheel conspiracy,” in which Morse, as the “hub” is involved

with solicitors and treaters in sophisticated cross-referral quid pro quo

relationships resulting in fraudulent or fraudulently-inflated personal injury claims


                                          28
at State Farm’s expense. Further, State Farm has offered evidence supporting its

claim that Morse had or has an interest in Horizon and Superior, and that he

required his clients to receive MRIs at one of these clinics, which in turn, billed

State Farm for these services. And, Defendants Bittner, Radom and Rosett were

directly involved in soliciting clients for Morse, through AIB and through the use

of unapproved police reports, many of whom were then steered to Defendants for

treatment.10

      Thus, as in Physiomatrix, information about the quid pro quo relationships

between Morse and the Defendants, and between the Defendants and their patients,

is relevant and discoverable.

               2.   Solicitation

      The Court further finds, unlike in Physiomatrix, that the manner in which the

221 Patients at issue were solicited is relevant to the claims and defenses in this

action, and thus discoverable, as State Farm has sufficiently shown how Morse,

through Bittner, Radom, the Rosetts and AIB, was involved in the solicitation of at

least some of those Patients, for the benefit of Morse, many of whom Morse then

10
  Interestingly, when asked (hypothetically) by the Court if Morse could prevail
on a motion for summary judgment on this robust record if he had been named as a
conspirator in the alleged fraudulent scheme, Morse’s counsel chose not to respond
substantively, and instead deflected the question, accusing State Farm of using this
case to unfairly “taint” Morse, “without giving [him] the opportunity of a
defendant to have a sword against State Farm and to clear his name[.]” (DE 474 at
55-56.)

                                          29
steered to Defendants for treatment.11 Specifically, State Farm has alleged that

Jayson and Robert Rosett unlawfully obtained unapproved police reports from

Robert Coleman and Antonio Spratt from 2009 to 2012, and from Detroit police

officers Almeranti and Miller from 2012 through 2014, which they used to solicit

auto accident victims to be represented by Morse and treated at Defendants’

clinics, and that Rosett emailed and hand delivered thousands of unlawfully

obtained police reports to Morse’s firm for solicitation as clients and then referral

to Defendants’ clinics, and that these unapproved police reports provided

Defendants and Morse with a competitive advantage in trying to sign up clients for

Morse and patients for Defendants’ clinics before those clients’ names were

publicly available.




11
  The Michigan Court of Appeals’ recent decision in Richardson v. Allstate Ins.
Co., No. 341439, 2019 WL 2273415 (Mich. Ct. App. May 28, 2019), cited by
Morse as supplemental authority (DE 491), has no application to this case. In
Richardson, the Court of Appeals held that the trial court erred when it granted
defendant summary disposition of plaintiff’s claims for no-fault benefits on the
basis of solicitation in violation of MCL 750.410 and MCL 750.410b. Id. at *4
(holding that improper solicitation is not a defense to a claim for no-fault benefits).
Here, State Farm does not allege that an insured’s claim for benefits is barred if the
insured was solicited by an attorney. Rather, State Farm has alleged unlawful
solicitation as a critical part of the fraudulent scheme alleged to submit bills to it
for unnecessary treatment and services pursuant to a predetermined protocol
designed to financially benefit Defendants, Horizon and personal injury attorneys,
particularly “the PI Attorney” (Morse). (See DE 1, ¶¶ 80-81.)
                                          30
      In Physiomatrix, the Court found that “whether or not [the clients’]

solicitation was legal or ethical is once-removed from the case at hand.” 2013 WL

10936871, at *8 (emphasis added). The Court stated that:

      State Farm’s complaint alleges a limited scheme where the critical
      relationships are (1) the alleged referral relationships between the
      firms and Defendants and (2) Defendants’ relationships with their
      patients. Whether the firms properly or improperly solicited their
      clients is of no consequence to the purpose for which those clients
      were referred, or treated by Defendants.

Id. (emphasis added). As State Farm now admits, in Physiomatrix, it had not

presented sufficient evidence tying the solicitation of patients to Morse as opposed

to just the defendants in that case, such as evidence showing the defendants

sending unauthorized police reports to Morse to solicit clients. (DE 474 at 25-26.)

      Here, on the other hand, the scheme is slightly different, and State Farm has

presented evidence supporting its allegations that Morse worked with Rosett,

Radom and Bittner to secure clients, and in return Morse agreed to send the

patients to their clinics and required that the patients go to Horizon and Superior so

that he could benefit from or influence the MRIs at those facilities. He complained

when the results were unfavorable to his clients’ legal claims (or his ownership

interest), thus encouraging positive MRI findings and unnecessary treatment, for

which State Farm was billed. (See DEs 384-4 to 384-7 (Morse complaining about

“seeing a lot of negatives. A lot,” and that the normal MRI interpretations were

“killing me” and would “put me out of business”); DE 504-6 (Morse complaining
                                         31
that 33 MRI scans for the week at Horizon “seems really light” and that “[w]e need

to be at 80 ourselves then whatever they do. They can’t catch up to us. That

would be really bad. Work it!”).)

      State Farm also points to State Farm Mutual Automobile Insurance Co. v.

Warren Chiropractic & Rehab Clinic, 315 F.R.D. 220 (E.D. Mich. 2016), which

distinguished Physiomatrix and found solicitation information relevant and

discoverable. The Warren court explained that “the ‘boundary of relevance’ [in

Physiomatrix] extended only to information relevant to an alleged ‘quid pro quo’

relationship between the defendant medical care providers and the personal injury

law firms; there was no real link alleged between the referral services and the

scheme.” 315 F.R.D. at 225. Conversely, the Court in Warren found solicitation

information was relevant because “Plaintiff alleges that these other entities are in

on the scheme, in that they referred callers directly to the medical care providers

allegedly in league with the same law firms to which the patients were referred.”

Id. (emphasis added).

      Similarly, here, State Farm has offered evidence showing the Defendants

were directly soliciting clients for Morse, through the use of unauthorized police

reports, and in exchange Morse was sending those clients to the Elite Defendants

and the Rosett Defendants for treatment, and thus he was alleged to be “in on the

scheme.” (DE 474 at 25-26.) State Farm alleges that these cross-referral


                                          32
relationships resulted in inflated bills and claims, yielding higher potential trial or

settlement values for Morse. In addition, State Farm has presented evidence

showing that Morse had an interest in Horizon and Superior, through Radom and

HI Investor, and thus would have received a direct financial benefit from having

his clients referred to those entities for unnecessary (or even necessary) MRIs.12

As State Farm stated in its reply brief, “that patients did not seek treatment on their

own, but were solicited to treat at Defendants’ clinics, is not only relevant to the

‘setting’ of the case, but also is relevant to whether services they purportedly

received were medically necessary” and “Morse played a critical role in driving

Defendants’ medically unnecessary treatment.” (DE 409 at 6-7.)

      Morse argues in his response brief that, “State Farm is not entitled to take

discovery from Morse to determine how his Law Firm obtains its clients generally

or even as to these particular clients.” (DE 403 at 42.) While the Court agrees that

State Farm is “not entitled to take discovery from Morse to determine how his Law

Firm obtains its clients generally,” as that would be beyond the bounds of

reasonable discovery in this matter, that is not what State Farm seeks here. Rather,

the discovery request at issue, Request No. 12, is expressly limited to “ the

solicitation, marketing, or referral of any Patient(s) Identified in the Complaint”


12
  See, e.g., (DE 384-23 (email stating “there will be four partners [in Horizon]: 1.
Mann Global 2. Zack & Katz Global 3. Professional Holdings Unlimited 4. Morse
(or whoever name he is putting up for him)”) (emphasis added).)
                                           33
(DE 386-17 at 10 (emphasis added)), i.e., the 221 Patients at issue, not Morse’s

clients “generally.” Because the Subpoena targets relevant information, and is

sufficiently narrowed to the insureds at issue, it is not improper or harassing. See

Systems Prod. & Solutions, Inc. v. Scramlin, No. 13-CV-14947, 2014 WL

3894385, at *9 (E.D. Mich. Aug 8, 2014) (stating that a subpoena is not harassing

or improper where it “target[s] relevant information”). However, the Court has

further limited that request, as discussed below.

      C.     Morse’s remaining objections

             1.    Reasonable time frame: January 1, 2010 to present

      The Subpoena requests documents for the January 1, 2010 to present time

period. (DE 386-17 at 7.) As this Court has previously found, the time frame back

to August 22, 2010 is a “well-established time frame on this record” and not

outside the bounds of proper discovery. (DE 286 at 200.) I find here that, based

upon the extensive record evidence supplied by State Farm in its motion, dating

back to 2009, the proposed time frame for this Subpoena from January 1, 2010 to

present is reasonable and not outside the bounds of proper discovery. Accordingly,

any objection to that time period is OVERRULED. See MedCity Rehab. Serv.,

LLC v. State Farm Mut. Auto. Ins. Co., No. 11-cv-14777, 2013 WL 1898374, at *2

(E.D. Mich. May 7, 2013) (“Courts have commonly extended the scope of




                                         34
discovery to a reasonable number of years prior to the defendant’s alleged illegal

action.”).

              2.   No undue burden and discovery is proportional

      Morse has not adequately supported his objection that the Subpoena is

unduly burdensome. As stated above, he fails to address the specific discovery

requests and explain how a response to any of those specific requests is unduly

burdensome. And the Court has already found, above, that the information sought

in the Subpoena is highly relevant to this action and the fraud scheme alleged, and

is thus discoverable. Further, as discussed below, the Court is narrowing those

document requests, further limiting any claimed undue burden in responding. See

Physiomatrix, 2013 WL 10936871, at *11 (firms’ unduly burdensome objection is

“mooted in part by the fact that the Court has limited the requests of the original

subpoena”).

      As previously explained, “‘[i]f an objection is interposed based on an

alleged undue burden, the objecting party must make a specific showing, usually

… by affidavit, of why the demand is unreasonably burdensome.” State Farm

Mut. Auto. Ins. Co. v. Elite Health Ctr., 364 F.Supp.3d 758, 766 (E.D. Mich. 2018)

(internal quotations and multiple citations omitted). Morse has not made such a

specific showing. Rather, he submitted an affidavit with his response brief

“[a]ssuming that the Law Firm represented the[] 126 insureds [as State Farm


                                         35
contends],” the Law Firm file for those insureds is “likely voluminous” and

positing that it will take “about 10 hours to review [each] file,” and that he thus

“may incur over 1260 hours in time just to review [client] files … and prepare a

privilege log.” (DE 403-2, ¶ 10.) Because Morse failed to respond or object to

each specific document request, it is not clear to which request or requests this

objection applies. Surely this objection does not apply to requests seeking

documents or communications between Morse and Defendants related to

investments or financial information, but not directed to patients identified in the

complaint (i.e., Request Nos. 3-7, 10, 11, 13-16). “[T]he fact that it will be either

bothersome or burdensome” for a non-party to comply with the request for

discovery “does not necessarily mean that it will be unduly so.” Elite Health Ctrs.,

364 F.Supp.3d at 767 (emphasis added); see also Physiomatrix, 2013 WL

10936871, at *11 (finding no undue burden, noting that Morse’s “contention that it

would take over 500 hours of attorney time to review and produce the requested

information from 53 client files” was “challenged by the Court,” and citing EEOC

v. Quadl Graphics, 63 F.3d 642 (7th Cir. 1995) (finding subpoena not unduly

burdensome where affidavit asserting burden was deemed inflated and

exaggerated)). Morse’s objection on the basis of undue burden is OVERRULED.

      Further, Morse’s passing, barebone objections that State Farm fails to

establish that its document requests are proportional to this case and that the


                                          36
request for “all” documents is improper are OVERRULED. Based on State

Farm’s allegations and substantial record evidence in this case, and considering the

“importance of the issues at stake” and “the importance of the discovery in

resolving the issues,” the Court finds that the discovery sought in the Subpoena, as

limited below, is proportional to the needs of this case. See Fed. R. Civ. P.

26(b)(1).

             3.     Not cumulative

      Morse’s objection that the documents sought in the Subpoena can be

obtained from other sources has been repeatedly rejected by this Court. As stated

in its prior orders and bench rulings in this case, and in prior State Farm cases of

this nature, the parties are entitled to seek the same evidence from different sources

within the same case in order to test veracity and completeness and to uncover

contradictory information. See, e.g., Physiomatrix, 2013 WL 10936871, at *11

(“[T]here is no absolute rule prohibiting a party from seeking to obtain the same

documents from a non-party as can be obtained from a party, nor is there an

absolute rule providing that the party must first seek those documents from an

opposing party before … a non-party.”) (internal citations omitted). That State

Farm has, since serving this Subpoena on Morse in February 2018, issued

discovery requests or subpoenas to other Defendants or non-parties, does not bar

State Farm from seeking that same or similar evidence from Morse in the first


                                          37
instance. “State Farm is entitled to explore that evidence in different ways and

with various witnesses.” (DE 506 at 5.)

             4.     Not prohibited by Nationwide

      Morse argues that State Farm’s Subpoena should be prohibited as discovery

of opposing counsel. Morse asserts that he is opposing counsel to State Farm in

559 current matters and in 6,000 past matters, and that Nationwide Mutual

Insurance Co. v. Home Insurance Co., 278 F.3d 621, 628 (6th Cir. 2002), which

limits when discovery from opposing counsel is permitted, bars enforcement of

State Farm’s Subpoena in this case. However, Nationwide, and other similar cases

cited by Morse, all involve a party seeking discovery of its opposing counsel or in-

house litigation counsel in the very matter where discovery issued. Morse’s

counsel conceded, as he must, that Morse is not opposing counsel to State Farm in

this matter. (DE 473 at 46.) Morse has not cited any case applying Nationwide

other than to an opposing counsel in the case at issue.13

      As a rule, State Farm is entitled to “discovery regarding any non-privileged

matter that is relevant to any [of its] claim[s] or defense[s].” Fed. R. Civ. P.

26(b)(1). Any person, including attorneys, with relevant information may be

subject to discovery. Morse has not explained how the discovery sought would


13
  Nationwide would thus be more on target if State Farm were seeking discovery
from, for example, Mr. Joelson, Ms. Eagan, Mr. Blumberg, Mr. Cox, Mr.
Hutchinson or Mr. Gonek, all of whom are named counsel in this case.
                                          38
expose his litigation strategy in any cases he currently has pending against State

Farm. In fact, because Morse has refused to sign the Stipulated Protective Order in

this case, it is not even known if any of the 126 Patients at issue assumed to be

represented by Morse are even a current client of Morse. And Morse remains free

to assert attorney-client privilege or work-product protection over any discovery

sought. Accordingly, Nationwide is inapplicable and does not bar the Subpoena.

             5.    Privileged documents and privilege log

      Morse very generally objects to producing any documents protected from

disclosure by the work product rule or any applicable federal or state privilege or

privacy law. Morse did not object to any request specifically and did not produce a

privilege log with respect to any claims of privilege, asserting that he cannot make

that determination until he knows whether he is required to produce documents

and, if so, the categories of such documents. (DE 386-18.) Morse is directed to

respond to the specific Subpoena requests as set forth below.

      Any objections to producing documents responsive to the requests based on

privilege must be specific and comply with the requirements in Fed. R. Civ. P.

45(e)(2), which provides that:

      A person withholding subpoenaed information under a claim that it is
      privileged … must:

      (i)    expressly make the claim; and



                                         39
      (ii)   describe the nature of the withheld documents,
             communications, or tangible things in a manner that, without
             revealing information itself privileged or protected, will enable
             the parties to assess the claim.

Fed. R. Civ. P. 45(e)(2)(A); see also Fed. R. Civ. P. 26(b)(5)(A). The burden is on

the party asserting the privilege. In re Grand Jury Investigation No. 83-2-35, 723

F.2d 447, 450 (6th Cir. 1983); Physiomatrix, 2013 WL 10936871, at *11 (“To the

extent any of the documents sought … contain privileged information, the firms

may assert privilege over them by providing to State Farm a proper privilege log

[so] that it can assess and challenge if necessary.”). The Court notes that Morse

has a duty to make a truthful, good-faith determination of what documents are

privileged and to present a proper listing in a proper privilege log. See Fed. R. Civ.

P. 26(g)(1) (certification requirements).

             6.    The existing Stipulated Protective Order provides sufficient
                   protection to non-parties like Morse, and he is required to
                   sign it to obtain the names of the 221 insureds at issue

      As the Court found previously in this case, “the existing Stipulated

Protective Order provides adequate protection to non-parties[.]” (DE 281 at 3.)

Accordingly, Morse is not entitled to a separate protective order before obtaining a

copy of the names of the 221 insureds at issue and producing documents

responsive to the Subpoena.

             7.    State Farm is not prohibited from using documents
                   produced by Gunabalan and Rosett based on the Court’s


                                            40
                    October 31, 2018 ruling barring use of Gunabalan’s
                    affidavit

      Morse contends that State Farm’s motion should be dismissed because it

relies upon documents referenced in and attached to Gunabalan’s affidavit. Morse

argues that the Court’s October 31, 2018 Order barred State Farm from relying on

the Gunabalan affidavit, which referenced these same documents because

Gunabalan “took the 5th when asked to authenticate them.” (DE 403 at 44-45.)

Morse argues that Rosett likewise has been deposed and “took the 5th” on every

question relating to his case. (Id.)

      Morse’s request is DENIED. As State Farm correctly asserts in its reply

brief, the Court expressly stated that its October 31, 2018 ruling with regard to the

Gunabalan affidavit was limited to the affidavit and did not bar any of the parties’

use of the emails and documents produced by Gunabalan. (DE 409 at 3, fn.1.)

Consistent with that ruling, the documents produced by Rosett similarly are not

barred simply because he may have refused to answer questions and instead

asserted Fifth Amendment protection.

      D.     Order Regarding Responses to Specific Document Requests

      Although Morse failed to address the specific document requests in the

Subpoena, the Court has carefully reviewed the 16 requests, and, consistent with its

rulings above, ORDERS Morse to respond to the requests as follows:



                                         41
      Request Nos. 1 and 2: Morse shall respond to these requests, except that

he does not have to produce any documents or communications related to: (1) Med

Lien Solutions, or (2) “any other business relationships or business opportunities.”

State Farm has failed to demonstrate the relevancy of discovery regarding Med

Lien Solutions, only stating in its motion that Med Lien Solutions was the “sister

company” to PIF and purportedly had cash advance and lien resolution

agreements, along with PIF, with some of the 221 insureds at issue. State Farm

has, for purposes of this motion, failed to sufficiently tie Med Lien Solutions to

Morse and the alleged fraudulent scheme in this case. And, the request for

documents or communications related to “any other business relationships or

business opportunities” is not sufficiently specific or targeted.

      Request Nos. 3 and 4: Morse shall respond to these requests, except that

he does not have to produce any documents related to Med Lien Solutions, for the

reasons stated above.

      Request Nos. 5 and 6: Morse shall responds to these requests.

      Request No. 7: Morse shall respond to this request, except that he does not

have to produce any documents related to Med Lien Solutions, for the reasons

stated above.

      Request Nos. 8 and 9: Morse is not required to respond to these requests,

as they do not seek information relevant to State Farm’s claims in this case. Morse


                                          42
is not a party to this case and, as pointed out by his counsel at oral argument,

Plaintiff is not asserting an unjust enrichment claim against him, and accordingly

the disbursement of proceeds or financing of personal injury claims is not relevant.

      Request Nos. 10 and 11: Morse shall respond to these requests.

      Request No. 12: Morse shall respond to this request; however, his response

is limited to “Documents reflecting payments made to or received from any person

and/or entity related to the solicitation of, or referral to non-attorneys of, any

Patient(s) Identified in the Complaint to be represented by You or Your law firm,

or to be treated by any of the Defendants.” Morse is not required to produce

documents reflecting payments made or received for general “marketing” (i.e,

television or print advertising, pamphlets, etc.) or referrals to other attorneys, as

these are not relevant to the issues of this case and referral fees between attorneys

are a common and accepted practice. M.R.P.C. 1.5(e) and “Division of Fee”

Comment thereto (“A division of fee facilitates association of more than one

lawyer in a matter in which neither alone could serve the client as well, and most

often is used when the fee is contingent and the division is between a referring

lawyer and a trial specialist.”).

      Request Nos. 13 through 16: Morse shall respond to these requests.

      Morse is directed to produce all responsive documents within his

“possession, custody, or control,” as required by Fed. R Civ. P. 45(a)(1)(A)(iii),


                                           43
within 30 days of this Order, a deadline which he agrees is reasonable. (DE 455 at

6.)

V.    Conclusion

      It can reasonably be inferred from the evidence put forward by State Farm

that the Predetermined Protocol and self-referral scheme – to which this evidence

points – resulted in either fraudulent or fraudulently inflated personal injury claims

(or both), unnecessary medical treatment, and kickbacks stemming from quid pro

quo, cross-referral relationships at State Farm’s expense. It can also reasonably be

inferred from this evidence that Morse is at the very center of this scheme, i.e. the

hub of a wheel and spoke conspiracy. He does appear to be, for all intents and

purposes on these pleadings and on this record, the epitome of the “unnamed co-

conspirator.” See Fritsch v. First Savings Bank, No. 01-713 LCS/KBM, 2001 WL

37124823, at *5 (D.N.M. Oct. 24, 2001) (complaint sufficiently alleged a civil

conspiracy against named defendants and unnamed co-conspirators); see also

Santana Prods., Inc. v. Sylvester Assocs., Ltd., No. 98 CV 6721 (ARR), 2006 WL

7077215, at *11 (E.D.N.Y. Nov. 13, 2006) (“[E]vidence of acts by non-party co-

conspirators is admissible to establish a defendant’s liability, as long as

independent evidence is introduced to establish the existence of the conspiracy.”),

aff’d, 279 F. App’x 42 (2d Cir. 2008). Unlike many non-parties who are forced to

respond to subpoenas, Morse is not a “quintessentially disinterested” person who


                                          44
would not have “anticipated being brought into this litigation in some fashion.”

See Hennigan v. Gen. Elec. Co., No. 09-11912, 2012 WL 13005370, at *2 (E.D.

Mich. Apr. 2, 2012).

      Accordingly, for the reasons set forth above, Morse is ordered to respond to

the Subpoena as directed herein. In addition, the Court strikes DE 483 from the

docket.

      And finally, Morse’s oral motion to stay this ruling pending an opportunity

for Morse to “bring these matters to the attention of Judge Cohn” (DE 474 at 54),

without even knowing how the Court was going to rule, is DENIED. The parties

will have sufficient time, prior to any obligations in this Order, to file any

objections pursuant to Fed. R. Civ. P. 72(a).

      IT IS SO ORDERED.

Dated: July 2, 2019                     s/Anthony P. Patti
                                        Anthony P. Patti
                                        UNITED STATES MAGISTRATE JUDGE




                                          45
